Citation Nr: 0717049	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  04-10 469	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to an effective date earlier than February 
23, 2001, for a compensable rating for a left arm disability.  

2.  Entitlement to an effective date earlier than February 
23, 2001 for the grant of service connection for a low back 
disability.  

3.  Entitlement to an effective date earlier than February 
23, 2001 for the grant of service connection for a left 
shoulder disability. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1983, 
from June 1985 to February 1988, and from April 1991 to 
September 1991.  He also served with Reserve components at 
various times of unverified dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that in pertinent part granted two increased 
ratings for left arm-related disabilities and granted an 
effective of February 23, 2001, for those compensable 
ratings, and denied the veteran's claims seeking entitlement 
to service connection for left shoulder and the low back 
disabilities.  In January 2006, the veteran's claims folder 
was transferred to the VA RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  In a rating decision issued on November 6, 1992, the VA 
RO in Los Angeles, California granted service connection and 
assigned a noncompensable rating for a left arm scar 
effective from October 31, 1991, and denied service 
connection for low back strain, arthritis of the lumbar 
spine, and arthritis of the left shoulder. 

2.  The veteran did not appeal the November 6, 1992, rating 
decision nor has the veteran alleged error in that decision.  

3.  In an October 1995 rating decision, the Los Angeles, 
California RO found no new and material evidence had been 
received to reopen a previously denied claim for service 
connection low back strain with arthritis and denied a 
compensable rating for a left arm scar.  

4.  On December 6, 1995, the veteran submitted a valid notice 
of disagreement.  

5.  There is no medical evidence dated within one-year prior 
to April 24, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of April 24, 
1994, for a compensable rating for a left arm disability are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.105, 3.157, 3.400 (2006).

2.  The criteria for an earlier effective date of April 24, 
1994, for service connection for a low back disability are 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.105, 3.157, 3.159, 3.400 (2006).

3.  The criteria for an earlier effective date of April 24, 
1994, for service connection for a left shoulder disability 
are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.105, 3.157, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in May 2004 that informed the veteran of what evidence 
is needed to substantiate an earlier effective date claim, 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the earlier effective date 
claims.  All identified evidence has been accounted for to 
the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).  VA sent a notice letter prior to the 
initial adverse decision, as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to the effective date of the 
disability.  The Court held that 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating an 
effective date for VA benefits.  

In the May 2004 letter, VA provided pertinent information on 
the assignment of effective dates.  Thus, no unfair prejudice 
will result from the Board's handling of the matter at this 
time.  

Earlier Effective Dates

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
facts found, but shall not be earlier than the date of 
receipt of application.  38 U.S.C.A. § 5110 (a).  The 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 5110 
(b) (1).  

If based on receipt of new and material evidence, other than 
service department records, received after the final 
disallowance, the effective date will be the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q), (r).

In October 1991, the veteran requested service connection for 
residuals of left upper and lower arm injuries, for severe 
lower back strain, and for mitral valve prolapse.  The Los 
Angeles RO date-stamped the veteran's application on October 
31, 1991.  There is no evidence of an earlier-dated claim, 
nor has the veteran so alleged.  

In a June 1992 rating decision, the Los Angeles RO granted 
service connection and assigned a noncompensable rating under 
Diagnostic Code 7805 for a left arm scar.  The Los Angeles RO 
assigned an effective date of October 31, 1991, for the 
rating.  The Los Angeles RO denied service connection for low 
back strain, mitral valve prolapse, and for arthritis of the 
lumbar spine, left shoulder disorder and left wrist disorder.  
The Los Angeles RO properly notified the veteran and his 
representative of the rating decision in a letter dated June 
12, 1992.  The letter notes that notice of appeal and hearing 
rights and additional instructions for appealing were 
enclosed.   

In an October 6, 1992, statement in support of claim, the 
veteran stated, "Reference the decision rendered on 6-12-92, 
before I make my formal appeal I request that you review the 
attached statement and records regarding consideration of 
service connection for the mitral valve prolapse."  No 
further communication was received from the veteran until the 
Los Angeles RO received a memo in June 1993.  The memo, dated 
June 2, 1993, and bearing a date stamp dated June 15, 1993, 
indicates that the veteran requested the status of a 
statement in support of claim submitted on October 6, 1992.  

In the October 1992 statement, the veteran indicated no 
disagreement with the rating for the left arm scar and denial 
of service connection for low back strain, lumbar spine 
arthritis, and a left shoulder disorder.  Therefore, the June 
1992 rating decision became final.  

In April 1994, the VA RO in Oakland, California sent the 
veteran a letter informing him that a copy of the June 12, 
1992, VA letter was resent to him on November 6, 1992, as VA 
records indicated that the veteran had not received the June 
12, 1992, rating decision and notice letter.  Thus, it 
appears that November 6, 1992, has become the actual date of 
issue of the June 1992 rating decision, as the Board must 
presume that the Oakland, California RO extended a one-year 
appeal period to the reissued November 6, 1992, rating 
decision.  The veteran therefore had one-year from November 
6, 1992, to appeal, but he failed to do so.  

No revision to the November 1992 decision may be made absent 
clear and unmistakable error.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.400(k).  The veteran has not alleged error in that 
decision.  Therefore, evidence received since the November 
1992 decision is the only evidence that may be considered.  

The RO received its next communication from the veteran on 
April 24, 1994.  The veteran noted that service connection 
for mitral valve prolapse had recently been granted, but he 
expressed dissatisfaction with the noncompensable rating 
assigned for a left arm scar and the denial of service 
connection for lower back arthritis.  

In an October 1995 rating decision, the Los Angeles RO denied 
reopening a claim of service connection for low back strain 
with arthritis and denied compensable ratings for mitral 
valve prolapse and for a left arm scar.  In the accompanying 
cover letter dated October 24, 1995, the Los Angeles RO then 
notified the veteran that "You had one year from the date of 
this letter to appeal that decision.  The one-year period has 
passed.  That decision is final.  We need new evidence from 
you to reopen the claim...."  The letter also states, "If you 
think our decision is wrong, you should write and tell us 
why.  The enclosed VA Form 4107explains your right to 
appeal."  

On December 6, 1995, the veteran responded.  He wrote the Los 
Angeles RO and informed them why the decision was in error.  
He disagreed with the left arm disability rating and the 
decision involving the lower back.  He noted that he had no 
complaints regarding the mitral valve prolapse rating.  

In January 1996, the Los Angeles RO sent a letter to the 
veteran informing him that he could reopen his claims with 
new and material evidence or appeal "this" decision if he 
was in disagreement. 

On February 23, 2001, the RO in Winston-Salem, North Carolina 
received another claim from the veteran for compensation for 
the left lower arm, left upper arm and for residuals of neck 
and low back injuries.  The Winston-Salem RO based its 
assignment of the current effective dates on this claim.  

Review of the documents described above shows, the Oakland, 
California RO reissued the June 1992 rating decision on 
November 6, 1992.  Thus, the veteran would have had one-year 
from November 6, 1992, to submit a timely notice of 
disagreement.  He did not do so.  Therefore, that rating 
decision became final.  The veteran has not alleged clear and 
unmistakable error (CUE) in that decision.  Thus, there is no 
basis for the Board to assign an earlier effective date of 
October 1991, even though the veteran has so requested.

Following the final November 1992 rating decision, the 
veteran's next submission is a claim for a higher rating for 
the left arm scar and service connection for arthritis of the 
low back received by the Los Angeles RO on April 24, 1994.  
This claim triggered an October 1995 rating decision that 
denied the claims.  However, the October 1995 rating decision 
did not become final because, even though the cover letter is 
confusing, the veteran did timely submit a notice of 
disagreement.  

The October 1995 VA rating decision cover letter informed the 
veteran to write back if he found the decision wrong.  The 
veteran clearly did write back in December 1995, explaining 
why the decision was wrong.  His December 1995 letter is 
therefore a valid notice of disagreement.  

According to 38 C.F.R. § 20.201, a notice of disagreement 
consists of a written communication from a claimant or 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  Special 
wording is not required, but the notice must be in terms 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  

Further, 38 U.S.C.A. § 7105 sets forth five requirements for 
a valid notice of disagreement.  It must: (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (38 U.S.C.A. § 7105(d)(2)); (2) be 
filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed with 
the agency of original jurisdiction (§ 7105(b)(1)); (4) be 
filed within one-year of the mailing of the notice of the 
agency of original jurisdiction decision (§ 7105(b)(1)); and 
(5) be filed by claimant or authorized representative 
(§ 7105(b)(2)).  

In Gallegos v. Gober, 14 Vet. App. 50 (2000), the Court 
stressed that a notice of disagreement need not express a 
desire for appellate review (citing Tomlin v. Brown, 5 Vet. 
App. 355 (1993) and expressly invalidating 38 C.F.R. 
§ 20.201.  

The letter that the veteran submitted in December 1995 
constitutes a notice of disagreement with respect to the left 
arm, left shoulder, and lower back because it: (1) expresses 
disagreement with a specific determination of the agency of 
original jurisdiction; (2) was filed in writing; (3) was 
filed with the agency of original jurisdiction; (4) was filed 
within one-year of the mailing of the notice of the agency of 
original jurisdiction decision; and (5) was filed by claimant 
or authorized representative.  Therefore, the October 1995 
rating decision did not become final and, according to 
38 C.F.R. § 19.26, the RO should have issued a statement of 
the case (SOC).  

Because the claim for an increase rating for the left arm and 
for service connection for the left shoulder and low back was 
received on April 24, 1994, that claim forms the basis for 
the effective date of the eventual grant of benefits, unless 
an earlier claim is found.  

The next question is whether a prior medical report may 
suffice as a claim.  See 38 C.F.R. § 3.157 (which allows an 
effective date up to one-year prior to the claim, if medical 
records dated within that time period are submitted).  

There is no medical evidence dated within one-year prior to 
April 24, 1994.  Thus, there is no basis for an effective 
date prior to April 24, 1994, for the left arm disability 
rating and for service connection and initial ratings for the 
left shoulder and low back.

After considering all the evidence of record, the Board finds 
that the evidence supports an effective date of April 24, 
1994, for assignment of a compensable rating for a left arm 
disability and service connection for a low back disability 
and a left shoulder disability.   


ORDER

An earlier effective date of April 24, 1994, is granted for a 
compensable rating a left arm disability.

An earlier effective date of April 24, 1994, is granted for 
service connection for a low back disability.  

An earlier effective date of April 24, 1994, is granted for 
service connection for a left shoulder disability. 



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


